TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00438-CR


Larry Beltran, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. D-1-DC-08-500396, HONORABLE FRED A. MOORE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant's notice of appeal was filed on July 22, 2010, and the record was complete
on October 22, 2010, making appellant's brief due November 22.  Appellant has filed five motions
for extension of time to file his brief, and this Court has granted him four extensions, with the most
recent deadline being March 8, 2011. To date, however, and despite filing his fifth motion on
March 7, asking to have the deadline extended only to March 8 and explaining that the brief needed
only to be printed, bound, and filed, the brief has not been filed.
	We therefore abate the appeal.  The trial court shall conduct a hearing to determine
whether appellant still wishes to pursue his appeal, whether appellant is indigent, and whether
counsel has abandoned the appeal.  See Tex. R. App. P. 38.8(b).  The court shall make appropriate
findings and recommendations, and a supplemental record from this hearing, including copies of all
findings and orders and a transcription of the court reporter's notes, shall be forwarded to the clerk
of this Court within forty-five days of the date of this opinion.  See id. R. 38.8(b)(3).
 

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Pemberton and Rose
Abated
Filed:   March 16, 2011
Do Not Publish